UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




        United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                    March 3, 2006

                                         Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge


UNITED STATES OF AMERICA,                         ]   Appeal from the United
        Plaintiff-Appellee,                       ]   States District Court for
                                                  ]   the Southern District of
No. 04-1981                         v.            ]   Illinois.
                                                  ]
SINFORIANO GANDARILLA-OLEA,                       ]   No. 03 CR 40065
        Defendant-Appellant.                      ]
                                                  ]   J. Phil Gilbert,
                                                  ]        Judge.


       Sinforiano Gandarilla-Olea challenged his 77-month sentence for illegal re-
entry after being deported for an aggravated felony. Based on the parties joint
motion, we ordered a limited remand under the terms set forth in United States v.
Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005), for a determination whether the
district court would have imposed the same sentence had it understood that the
guidelines were advisory. See United States v. Booker, 543 U.S. 220 (2005).

      The district court has now replied that it would today impose the same
sentence, knowing of the Guidelines’ advisory status. The parties were offered the
opportunity to respond before we finally resolved the appeal, and only the appellant
has responded.

      As Gandarilla-Olea acknowledges, his sentence is within the properly
No. 04-1981                                                                    Page 2


calculated range. The sentence, therefore, is entitled to a rebuttable presumption of
reasonableness. United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).
Gandarilla-Olea contends that his sentence is unreasonable when measured against
the sentencing factors identified in 18 U.S.C. § 3553(a). In particular, he claims
that the district court placed too much emphasis on the nature and circumstances of
his offense and adequate deterrence to further criminal conduct, diminishing the
importance of the other factors set forth in § 3553(a). He further argues that the
district court gave too much weight to the guidelines because it focused on whether
a departure from the guidelines was warranted.

       The district court, however, specifically acknowledged the advisory nature of
the guidelines and explained that it had considered the factors identified in 18
U.S.C. § 3553(a). It is enough that the record confirms meaningful consideration of
the types of factors that § 3553(a) identifies. United States v. Williams, 425 F.3d
478, 480 (7th Cir. 2005). Here, the district court explained that he considered
Gandarilla-Olea’s arguments relating to his family, the nature of his crime, and his
cultural assimilation and cultural ties to the United States. The court then
concluded that the original sentence was appropriate “in light of the factors in
§ 3553(a), considering the nature and circumstances of the offense by returning to
the United States violating an order of deportation, his extensive criminal history,
and the need to afford adequate deterrence to further criminal conduct by returning
again to the United States after his likely deportation.”

       Because the district court would have imposed the same sentence post-Booker
and because that sentence is reasonable, we conclude that Gandarilla-Olea’s
sentence was not the result of plain error. We therefore AFFIRM the judgment of
the district court.